Name: Commission Regulation (EEC) No 1699/89 of 15 June 1989 suspending Regulation (EEC) No 2192/81 as regards granting of aid for the purchase of butter by the armies and similar forces of the Member States
 Type: Regulation
 Subject Matter: processed agricultural produce;  defence;  economic geography;  marketing
 Date Published: nan

 No L 166/22 Official Journal of the European Communities 16 . 6 . 89 COMMISSION REGULATION (EEC) No 1699/89 of 15 June 1989 suspending Regulation (EEC) No 2192/81 as regards granting of aid for the purchase of butter by the armies and similar forces of the Member States and stocks of butter, the categories of consumer who may qualify for aid for the purchase of such butter must be restricted and consequently Commission Regulation (EEC) No 2192/81 0, as last amended by Regulation (EEC) No 274/88 (*), should be suspended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organi ­ zation of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 12 (3) thereof, Whereas Council Regulation (EEC) No 1723/81 of 24 June 1981 establishing general rules relating to measures to maintain the level of use of butter by certain categories of consumer and industry (3), as amended by Regulation (EEC) No 863/84 (4), provides for the possibility of granting aid in respect of butter available on the market so as to enable that product to be purchased at a reduced price ; whereas the armies and similar forces are among those categories of consumer, Whereas, in view of the current situation on the market for butter a particular feature of which is lower production HAS ADOPTED THIS REGULATION : Article 1 The application of Article 1 ( 1 ) of Regulation (EEC) No 2192/81 is hereby suspended. Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13. (2) OJ No L 84, 29. 3 . 1989, p. 1 . 0 OJ No L 172, 30. 6 . 1981 , p. 14. (4) OJ No L 90, 1 . 4. 1984, p . 23 . 0 OJ No L 213, 1 . 8 . 1981 , p. 24. (6) OJ No L 26, 30. 1 . 1988, p. 61 .